Title: To Benjamin Franklin from Francis Xavier Schwediauer, 17 September 1782
From: Schwediauer, François-Xavier
To: Franklin, Benjamin


17th. Septemb. 1782. chez Mr. Folliart ApothicaireRuë St. Dominique Fauxbourg St. Germain.
Dr. Schwediauer Physician from Vienna and fellow-traveler of Dr. Ingenhousz in his last journey to England, now coming from London, presents his respectful Compliments to Dr. B. Franklin, and wishes the Satisfaction of being acquainted with the Dr., especially as he is able to communicate to him, a plan of a code of penal laws, which might be agreable to him to See, and which might prove a very useful one to any nation who is interested to possess a code of that Kind, founded on the only right principle, The Principle of utility of the community. Tho’ this code is not yet published, Dr. S. has leave to communicate it to Dr. F., and will wait on him any day and hour agreable to the Dr.
 
Addressed: à Monsieur / Monsieur Le Docteur Franklin / Bassy
Notation: Dr. Schwediauer 17. Sept. 1782.
